   8:19-cr-00390-JFB-SMB Doc # 45 Filed: 11/19/20 Page 1 of 3 - Page ID # 71




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                  8:19CR390
                      Plaintiff,

        vs.                                               PRELIMINARY ORDER OF
                                                               FORFEITURE
 FELIPE HERNANDEZ MOLINA,

                      Defendant.



       This matter is before the before the Court upon the United States of America=s

Motion for Preliminary Order of Forfeiture (Filing No. 44) regarding $7,836 U.S currency.

The Court reviews the record in this case and, being duly advised in the premises, finds

as follows:

   1. Defendant Felipe Hernandez Molina entered into a Plea Agreement (Filing No. 43)

whereby he entered a plea of guilty to Count One of the Indictment, Count Three of the

Indictment, and admitted the Forfeiture Allegation of the Indictment.

   2. Count One charged defendant with a violation of 21 U.S.C. §§ 841 and 846 and

Count Three charged defendant with a violation of 18 U.S.C. § 924(c)(l)(A).

   3. The Forfeiture Allegation alleged defendant used the $7,836 U.S currency to

facilitate the offense and/or that the currency was derived from proceeds obtained directly

or indirectly as a result of the commission of the offense.




                                             1
   8:19-cr-00390-JFB-SMB Doc # 45 Filed: 11/19/20 Page 2 of 3 - Page ID # 72




   3. By virtue of said plea of guilty, defendant has forfeited his interest in the subject

currency.   Accordingly, the United States should be entitled to possession of said

currency pursuant to 21 U.S.C. ' 853.

   6. The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Preliminary Order of Forfeiture is hereby granted.

       B. Based upon the Forfeiture Allegation of the Indictment and the plea, the United

States is hereby authorized to seize the $7,836 U.S. currency.

       C. Defendant’s interest in the $7,836 U.S. currency is hereby forfeited to the

United States for disposition in accordance with the law, subject to the provisions of 21

U.S.C. ' 853(n)(1).

       D. The United States shall hold the currency in its secure custody and control.

       E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov. The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the

currency.

       F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in any of the property must

file a petition with this Court within 30 days of the final publication of notice or of receipt

of actual notice, whichever is earlier.




                                              2
    8:19-cr-00390-JFB-SMB Doc # 45 Filed: 11/19/20 Page 3 of 3 - Page ID # 73




       G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title or

interest in the property and any additional facts supporting the petitioner=s claim and the

relief sought.



       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.



       ORDERED this 19th day of November, 2020.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             3
